Citation Nr: 1011565	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-39 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
hepatitis C.

The Veteran testified before the undersigned Veterans Law 
Judge in Washington, D.C. in September 2009.  A copy of the 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran did not appeal a November 1970 rating 
decision that denied service connection for viral hepatitis.

2.  Evidence received since the November 1970 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran's hepatitis C is etiologically related to 
intravenous (IV) drug abuse.




CONCLUSIONS OF LAW

1.  The November 1970 rating decision that denied service 
connection for viral hepatitis is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for hepatitis.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for hepatitis C have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.301, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008). 
 
Prior to initial adjudication of the Veteran's claim, a 
letter dated in February 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA. 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of what information and evidence that VA will seek 
to provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was not notified of the evidence 
that was needed to substantiate his claim for service 
connection or of the criteria for establishing a disability 
rating and effective date.

The Board notes that previously governing legal criteria 
provided that the failure to provide pre-adjudicative notice 
of any of the necessary duty to notify elements was presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  The Secretary had the burden to show that 
this error was not prejudicial to the Veteran. Id at 889.  
Lack of prejudicial harm could have been shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id at 887.  However, the United States Supreme Court 
recently held this framework to be inconsistent with the 
statutory requirement that the U.S. Court of Appeals for 
Veterans Claims (Court or CAVC) take 'due account of the rule 
of prejudicial error' under 38 U.S.C.A. § 7261(b)(2).  
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In reversing the 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a 
presumed prejudice. Id.

In the present case, it appears through statements made by 
the Veteran that he had knowledge of the evidence necessary 
to establish service connection.  The claim was analyzed in 
detail, and the Veteran provided argument and testimony in 
support of his claim. Therefore, the Board finds that any 
error in failure to provide notice of this element is not 
prejudicial, as a reasonable person could be expected to 
understand the type of evidence needed to substantiate the 
Veteran's claims, as was demonstrated by the Veteran.  See 
Shinseki v. Sanders, supra.  Based on the foregoing, the 
Board finds that any VCAA notice error in this case has been 
rendered harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria in addition to the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
no such notice was provided.  However, as discussed below, 
the Board has concluded that the Veteran's claim should be 
reopened.  Therefore, any error in notice was not 
prejudicial.

The Veteran's service treatment records, VA treatment 
records, VA authorized examination reports, hearing 
transcript, and lay statements have been associated with the 
claims file.  The Board specifically notes that the Veteran 
was afforded a VA examination with respect to his former 
claim in November 1970, and again in March 2006.  38 C.F.R. § 
3.159(c)(4).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the relevant medical facts and 
principles; and, to the extent possible, provide an opinion 
with respect to the etiology of the Veteran's hepatitis C.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to this issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

New and Material Evidence

Although the RO reopened the claim and has adjudicated the 
issue of entitlement to service connection on the merits in 
the April 2006 rating decision, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2009).  Thus, the November 1970 
denial became final as the Veteran did not file a timely 
appeal.

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) 
(2008).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  Only evidence presented since 
the last final denial on any basis will be considered in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO found that the Veteran did not have a current disability.

Since the prior final decision, new evidence has been added 
to the record.  VA treatment records dated January 2006 and 
the VA examination report of March 2006 reflect a diagnosis 
of hepatitis C.

The Board finds that the evidence submitted is new, as it was 
not previously considered by VA in the adjudication of the 
Veteran's claim.  The evidence is material as it raises a 
reasonable possibility of substantiating the appellant's 
claim because it goes to a previously unestablished fact of 
whether the Veteran had a current disability.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, in the April 2006 
rating decision, the RO reopened and considered the 
appellant's claim on the merits.  The subsequent statement of 
the case provided the appellant with the laws and regulations 
pertaining to consideration of the claim on the merits in 
December 2006.  Also, the Veteran has provided arguments 
addressing his claim on the merits.  See December 2006 VA 
Form 9; September 2009 Hearing Transcript.  The Board 
therefore finds that, given that the Veteran had adequate 
notice of the applicable regulations and has had the 
opportunity to submit argument and evidence on the merits of 
his claim, he would not be prejudiced by the Board's review 
of the merits of the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service Connection

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See Veterans Benefits Administration (VBA) letter 211B (98-
110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease, 
but no compensation shall be paid if the disability is a 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of abuse of alcohol 
or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.301, 3.303, 
3.304.

The Board observes that the isolated and infrequent use of 
drugs by itself will not be considered willful misconduct; 
however, the progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct.  
Where drugs are used to enjoy or experience their effects and 
the effects result proximately and immediately in disability 
or death, such disability or death will be considered the 
result of the person's willful misconduct.  Organic diseases 
and disabilities which are a secondary result of the chronic 
use of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

For claims filed after October 31, 1990, an injury or disease 
incurred during active military, naval, or air service shall 
also not be deemed to have been incurred in line of duty if 
such injury or disease was a result of the abuse of alcohol 
or drugs by the person on whose service benefits are claimed.  
For VA purposes, drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  VAOPGCPREC 7-99 
(1999), 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98 (1998), 
63 Fed. Reg. 31,263 (1998).

Service treatment records reflect that the Veteran was seen 
in February 1970 for complaints of jaundice and malaise.  He 
was noted to work in the kitchen at Valley Forge General 
Hospital.  During examination and testing, he reported the 
use of a wide variety of hallucinogenic drugs during the past 
several years, and although he initially denied injecting any 
drugs, he later apparently recalled that he had occasionally 
injected heroin.  He was subsequently diagnosed with viral 
hepatitis and chronic drug abuse. He received ongoing 
treatment for hepatitis until his discharge in May 1970.  A 
Valley Forge General Hospital certificate associated with a 
May 1970 recommendation for separation due to immature 
personality notes that the Veteran had a history of usage of 
drugs that went back at least to March 1968 when he was 
hospitalized with an acute drug intoxication.  It was noted 
in the certificate that the Veteran was at the present time 
in the hospital with hepatitis possibly associated with the 
use of drugs.  The Veteran reportedly denied "emotional 
problems" but acknowledged the use of marijuana, LSD and 
amphetamines.

The Veteran underwent a VA examination in November 1970.  He 
had transient pains which felt like his "liver was flipping 
over."  He denied any nausea, vomiting, or jaundice.  On 
examination, there was no jaundice and the Veteran's sclera 
were clear.  The examiner diagnosed viral hepatitis, treated, 
and a history of drug abuse.

VA treatment records dated January 2006 reflect a diagnosis 
of hepatitis C.

The Veteran was afforded another VA examination in March 
2006.  The claims file was reviewed by the examiner, who 
noted a history of hepatitis C in service.  The Veteran 
reported a history of injecting drug use and blood exposure, 
but denied other chronic liver disease risk factors.  He 
experienced intermittent fatigue, malaise, and mild right 
upper quadrant pain.  He denied any nausea, vomiting, 
anorexia, and hepatomegaly.  An abdominal examination was 
normal.  After diagnostic and clinical testing, the Veteran 
was diagnosed with chronic active hepatitis with bridging 
fibrosis.  The examiner indicated that the Veteran's 
longstanding history of IV drug abuse was the most likely 
cause of his hepatitis C.

In his December 2006 VA Form 9, the Veteran stated his belief 
that he became a drug user because of his military service, 
and became infected with hepatitis C as a result.

The Veteran testified at a video conference hearing in 
September 2009.  He served as a medical corpsman in the 
Valley Forge Medical Hospital between February 1968 and May 
1970.  He believed that the military caused him to use drugs 
due to the environment he was in, which he described as 
"full of sickness and body parts and even death, and people 
trying to evade the emotional and physical pain."  His drug 
use included marijuana, methamphetamine, and heroin.  
However, he also stated his belief that his hepatitis was not 
due to drug use in service.  As a medic, he was trained in 
sterile technique and how to administer drugs.  He was 
supplied with clean needles, did not share needles or other 
paraphernalia, and was always very careful when using drugs.  
His duties resulted in exposure to various bodily fluids of 
hepatitis patients without gloves or other protection, and he 
believed this to be the cause of his hepatitis C.

The Board notes that the Veteran was trained as a medical 
corpsman during service.  Therefore, he is competent to some 
extent to render diagnoses and offer an opinion as to 
etiology although there is no indication that the Veteran has 
any particular expertise in the diagnosis of, and 
pathogenesis of, infectious diseases.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Although the Veteran testified 
that he believed his hepatitis C was the result of exposure 
to the bodily fluids of hepatitis patients in service, the 
overall weight of the evidence establishes that the Veteran's 
hepatitis C is the result of drug abuse.  The March 2006 VA 
examiner, who is a physician and who examined the Veteran and 
reviewed the Veteran's medical records, concluded that the 
Veteran's longstanding history of IV drug abuse was the most 
likely cause of his hepatitis.  This conclusion is supported 
by the November 1970 VA examination report and the Veteran's 
service treatment records, all of which noted the Veteran's 
chronic drug abuse in addition to his diagnosis of hepatitis.  
Indeed, in his December 2006 VA Form 9, the Veteran himself 
stated his belief that he became infected with hepatitis C as 
a result of drug use in service.  The Board, thus, accords 
greater weight to the VA examiner's opinion.  Based on the 
opinion of the March 2006 VA examiner, supported by the 
service treatment records and November 1970 VA examination 
report, and considering the Veteran's conflicting opinions 
regarding etiology, the Board finds that the evidence 
establishes that the Veteran's hepatitis C is due to drug use 
in service.

As the Board has determined that the Veteran's hepatitis C is 
etiologically related to drug abuse, service connection is 
not warranted.  As noted above, drug abuse means the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  Here, the evidence, including the 
Veteran's testimony, reflects that the Veteran injected 
methamphetamines and heroin, both of which are illegal.  The 
Veteran also filed his claim to reopen in December 2005.  
VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  
VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (1998).  
Therefore, service connection is not warranted.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


